During the year 1936, Meier was in the automobile business in Madison, Wisconsin. He apparently had the local agency for White trucks within the territorial limits of the county within which his business was located — Dane county. And, with limits prescribed, he probably had an exclusive agency. In May 1936, Meier and one Muenkel entered into an agreement by the terms of which Muenkel undertook the sale of White trucks for Meier *Page 150 
within Dane county on a 7 per cent commission basis and was allowed a drawing account of $40 per week.
Some time thereafter the district representatives of the White Motor Company of Cleveland, Ohio, appeared and accompanied Muenkel on one of his trips to call on prospective customers. The district representative was not satisfied with the work of this field agent. Upon their return they inquired of Meier whether he would be willing to bear the expense of sending Muenkel to Cleveland to attend the White training school at the factory to learn the construction, operation and good qualities of the White truck. Upon reflection, Meier finally told Muenkel that he would pay his expenses needed for this schooling — "railroad fare, meals and so on." Whether Meier was impelled to agree to this expenditure with any hope of benefit to himself or by the fact that the suggestion to do so came from the district representative of the company who probably had the power to continue or cancel his dealer contract, does not appear.
The undisputed affirmative testimony of Meier is to the effect that he understood and expected Muenkel to go to Cleveland by railroad. Instead, unknown to Meier at the time, Muenkel elected to take and use his own automobile to drive about five hundred miles to school in Cleveland, which automobile had never been used in his work or sales efforts for Meier.
On June 3, 1936, Muenkel was operating his automobile in an easterly direction on St. Clair avenue on his way to the White factory and when he arrived at the intersection of St. Clair and East 12th street he struck plaintiff who was riding a motorcycle in a northerly direction and thereby inflicted injuries to plaintiff.
When this accident occurred, Meier was not the owner of the car involved in the accident. He was not operating this motor car. The proof wholly fails to *Page 151 
show that he either caused it to be driven or was having it driven. The proof affirmatively shows that only railroad transportation was considered.
This proof is sought to be discredited and thereby make a jury question of it by emphasizing the uncertainty of Meier as to just how and when and in what amounts the expenses of Muenkel were paid by him, in his deposition taken by the plaintiff in November 1940. His books disclosed an expense item of $42 and the payment of his drawing account.
These negative, insignificant items from a man in business alone who is called upon to remember and recount them over four years later with mathematical accuracy, and his failure to maintain exact records of his minor financial transactions, should not and do not impeach and discredit his undisputed affirmative assertions and we understand the law so to be, unless more is adduced than lack of memory of details and incomplete records under these circumstances.
Meier was not then in control nor in a position to control any of the acts or conduct of Muenkel, and Muenkel was not then an employee.
Under the facts and circumstances of this case it is our opinion that Muenkel stepped aside and departed from the prescribed course of his alleged employment, if it be assumed that he was in fact an employee at the time of the accident.
Interrelated with the foregoing is another consideration. The master and servant relation is exclusively grounded upon the fact that Meier carried Muenkel on the payroll for his drawing account and paid the expenses of his trip to school. Meier could only have a remote hope of benefit from it.
Meier might benefit if Muenkel was benefited by the schooling, and if Muenkel returned and reentered his employment, which he was not under contract to do, and if Muenkel was able to apply what learning he *Page 152 
acquired to the duties of his job with Meier. All of this is obviously potential from the viewpoint of Meier.
It is not unusual or uncommon for an employer to send or permit an employee to go far beyond the sphere of his employment to school at Harvard, Johns Hopkins, DuPonts or some factory to brush up on his branch of learning or bring himself abreast with new developments in the science used by the employee in his particular work with his name on the payroll and his expenses paid.
In such event, does the master and servant relation exist at all times? Does it exist only while the servant is going to and from his boarding house or the theater or his school from day to day? Just when and where is he a student, and when is he a servant of his beneficent master? Or, does the relation begin when he has garnered a new idea or two and the relation spring the burden of carrying them about until his return?
When an employer sends or permits an employee to go to school far beyond the sphere of his employment, although his name is carried on the payroll and his expenses paid by reason of the beneficence of his employer, the relation of master and servant ends or is suspended from the time he leaves the sphere or place of his employment until he returns, unless a contrary intention affirmatively appears. Such relation does not arise from continuing his name on the payroll, and paying the expense of the trip alone.
In the case at bar, it is our opinion that no such relation of master and servant existed at the time of the accident as would justify invoking the rule or doctrine of respondeat superior.
This rule presupposes some form of work by the servant at the time for the master in furtherance of the master's business. It requires considerable ingenuity and stretch of the imagination to adjust the facts of this case to this rule. Muenkel was doing no more than operating his car *Page 153 
on his way to school, of direct benefit to him and a remote contingent future benefit to Meier at the best. In addition to the parental interest, a father has much the same hope of future benefit when he sends his son to school, with an automobile, that he will become self-sustaining, and no longer burden the family budget for his needed support.
For the foregoing reasons, in my opinion the judgment should be reversed and final judgment rendered for appellant.